Citation Nr: 0030870	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
residuals of coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from December 1948 to 
November 1952.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of CABG.

The record shows that initially the veteran requested the 
opportunity to provide oral testimony before a Decision 
Review Officer at the RO, and before a Veterans Law Judge at 
the RO.  However, in August 1999 he elected to attend an 
informal conference with the Decision Review Officer at the 
RO, and subsequently withdrew his request for a 
videoconference hearing before a Veterans Law Judge.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for coronary 
artery disease as secondary to the service connected 
restricted lung disease due to asbestosis on the basis of 
aggravation was raised at the informal Decision Review 
Officer conference, a transcript of which has been associated 
with the claims file.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran has suffered an aggravation or additional disability 
referable to residuals of a CABG as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of CABG have not been met.  38 U.S.C.A. § 1151, 
5107 (West 1991 & Supp. 2000);  38 C.F.R. § 3.358(c)(3) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private medical records on file show the veteran was 
hospitalized in February 1981 for treatment of symptomatology 
diagnosed as organic heart disease, etiology 
arteriosclerotic, manifested by antecedent myocardial 
infarction in 1975, possible myocardial infarction in 1977, 
premature ventricular contractions, and congestive heart 
failure.

The veteran was hospitalized at a private medical facility in 
February 1987 on a referral by a VA physician, Dr. JC.  His 
present visit began with atypical angina, back and chest 
pain, precipitated by cold weather.  A catheterization done 
the previous month revealed left anterior descending (LAD) 
stenosis with thrombus, 100% old myocardial infarct (OMI) 
diffuse right coronary disease with ejection fraction 33%.  
He underwent a left internal mammary graft to LAD, saphenous 
vein graft to diagonal, saphenous vein graft trifurcation to 
OM, saphenous vein graft to distal right coronary.  

The veteran's problem list showed, in pertinent part, 
coronary artery disease, status post subendocardial MI in 
November 1977, status post inferior wall MI in 1975, 
congestive heart failure in 1981 with ejection fraction of 
33% by catheterization in January 1987, at which time cardiac 
catheterization showed diffusely narrowed right coronary 
artery with 50% narrowing in two places, possible clot in the 
LAD just distal to the diagonal with greater than 80% 
stenosis, with 50% proximal LAD stenosis, 100% OMI occlusion 
with collaterals.  A left ventriculogram showed moderately 
reduced contractility with apical dyskinesis.  

Additional medical reports on file include references to 
treatment of the veteran for cardiovascular and other 
symptomatology, and include a record of inpatient care in 
April 1998.  



The problem list at the time was recorded as coronary artery 
disease and esophageal reflux disease and gastric pain 
chronically.  The attendant examiners noted that it was 
difficult to differentiate chest pain and other 
symptomatology as to whether this was of a cardiovascular or 
gastrointestinal nature or etiology.

The veteran attended an informal hearing conference at the RO 
with the Decision Review Officer and his representative in 
August 1999.  It was recorded that the meeting lasted from 15 
to 20 minutes.  The veteran stated it was his belief that the 
VA physician Dr. JC, felt that VA did not properly treat him.  
He felt that his relationship with Dr. JC was such that he 
would be willing to sign a statement in support of the 
veteran's claim.  After some discussion it was agreed that 
the veteran would make contact with Dr. JC for the purpose of 
obtaining a statement in support of his claim.  References 
were made to outpatient visits at the VA Endocrinology clinic 
in 1987, and procurement of those records.  

On file is a September 1999 letter from the veteran to VA 
physician Dr. JC requesting that he submit a statement in 
support of his claim, in pertinent part, as to whether his 
heart disease would be any different if he had been referred 
to the VA Endocrinology clinic immediately after his heart 
surgery in 1987, and whether treatment for elevated 
cholesterol levels at 220 for the years from 1987 to 1995 
have made a difference in his heart disease currently.

In September 1999 Dr. JC provided the following letter, in 
pertinent part:

"Question 1: "Would Mr. W's condition 
be different to date if he had been 
referred to the Endocrinology clinic at 
the Seattle, VA immediately after his 
heart surgery in 1987?"


As noted above, Mr. W was seen in the 
Endocrinology clinic (5/1/87, 6/12/87, 
9/11/87) shortly after his heart surgery 
and an attempt was made to try to control 
his lipids with diet and exercise because 
of his history of drug intolerance.

Question 2: "Would treatment for 
elevated cholesterol levels at 220 for 
the years from 1987 to 1995 have made a 
difference in his condition as it is 
now?"

We now know that suggestive treatment of 
cholesterol in the level of 220 is 
beneficial in preventing progression of 
disease.  However, in 1987, 220 was still 
considered the upper limits of normal.  
Furthermore, the 1987 report of the Adult 
Treatment Panel (ATP) of the National 
Cholesterol Education Program (NCEP) 
recommended diet as the primary 
intervention, and we did not have the 
options for medical therapy that are 
available today.  By the time of the 
release of the second report of the NCEP 
in 1994, it was clear that more 
aggressive therapy was indicated, and Mr. 
W was started on a statin agent shortly 
thereafter....

In summary, the relatively poor control 
of the cholesterol levels during the 
period from 1981 through 1995 probably 
exacerbated Mr. W's coronary artery 
disease.  This poor control was a result 
of a combination of unavailability of 
highly effective drug therapy and the 
patient's intolerance to the medications 
that were available.  In the latter years 
of this time period, his development of 
diabetes mellitus probably exacerbated 
the progression of his coronary 
disease."

Criteria

Duty to Assist

The Board initially notes that the law has recently changed 
with respect to the duty to assist.

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000); 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment, together with that of S. 1402, repeals the 
"McCain Amendment."

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  


As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
in unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain, explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ A(b)(1), (2).  



The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(d).

38 U.S.C.A. § 1151

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 Fed. Cir. 
1993), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on part of 
VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

The Board initially notes that the veteran submitted his 
section 1151 claim on October 28, 1997.  As was stated above, 
the provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  

The Board is also satisfied that all required assistance has 
been rendered the veteran with respect to his claim.  In this 
regard the Board notes that all available identified records 
of treatment, VA and private have been associated with the 
claims file, in addition to the competent medical opinion of 
a VA examiner.  The veteran also had the opportunity to 
clarify the nature of his arguments pursuant to his claim at 
an informal conference at the RO.  The duty to assist the 
veteran has been complied with in light of the new law.

In the case at hand, there is no medical evidence indicating 
that the veteran's residuals of CABG have resulted in 
additional disability or were aggravated as the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment during VA hospitalization, medical examination, or 
treatment.  There are no medical opinions in VA or private 
medical records identifying additional disability referable 
to residuals of a CABG, or aggravation thereof linked to VA 
hospitalization, medical examination, or treatment.

In the case at hand, the veteran has contended that his 
attendant VA medical care provider did not exercise proper 
medical judgment following his bypass operation in 1987.  
More specifically, he argues that his VA provider failed to 
follow a prudent course of referring him to another clinic 
for administration of medication that might have proven more 
effective in the treatment of his heart disease.  

The veteran basically argues that VA treatment or lack 
thereof caused a worsening or aggravation of his heart 
disease, and by implication this is directly related to 
negligence on the part of his VA care provider.

The Board notes that, generally speaking, lay persons such as 
the veteran are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has any additional disability referable to his 
residuals of a CABG, or that his heart disease in general has 
worsened or was aggravated by virtue of the treatment or lack 
thereof by his VA medical care provider.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As the Board reported earlier, a VA physician responded to 
the veteran's request for an opinion as to whether VA was 
negligent in his treatment thereby causing additional 
disability, worsening or aggravation of his heart disease.  
The medical opinion provided in September 1999 was quite 
clear in demonstrating that there was no additional 
disability identified, nor for that matter any worsening or 
aggravation of the veteran's heart disease as the result of 
the treatment regimen of a VA medical care provider.

In this regard, the VA physician pertinently responded to two 
key questions, the responses to which the veteran had hoped 
would substantiate his claim.  With respect to the first 
inquiry, as to whether the veteran's heart disease would have 
been different or of lesser severity had the veteran been 
referred to the VA Endocrinology clinic after his heart 
surgery in 1987, the VA physician advised that the veteran 
was in fact treated in the VA Endocrinology clinic on several 
occasions after his early 1987 heart surgery in an attempt to 
control his lipids with diet and exercise because of his 
history of drug intolerance.  

As to the second inquiry, with respect to whether treatment 
for elevated cholesterol levels at 220 for the years from 
1987 to 1995 had made a difference in his heart disease, the 
VA physician responded that it was now known that aggressive 
treatment of cholesterol at the 220 level was beneficial in 
preventing progression of disease.  However, in 1987, 220 was 
still considered the upper limits of normal.  Additionally, 
the 1987 report of the Adult Treatment Panel (ATP) of the 
National Cholesterol Education Program (NCEP) recommended 
diet as the primary intervention, and they did not have the 
options for medical therapy that were available today.  

By the time of the release of the second report of the NCEP 
in 1994, it was clear that more aggressive therapy was 
indicated, and the veteran was started on a statin agent 
shortly thereafter.  The VA physician further responded in 
pertinent part that the relatively poor control of the 
cholesterol levels during the period from 1981 through 1995 
probably exacerbated the veteran's coronary artery disease.  
This poor control was a result of a combination of 
unavailability of highly effective drug therapy and his 
intolerance to the medications that were available.  

In the later years of this time period, his development of 
diabetes mellitus probably exacerbated the progression of his 
coronary artery disease.  In other words, the veteran's heart 
disease or residuals of a CABG were in all probability 
exacerbated by the development of diabetes mellitus.

In the instant case, the issue of whether negligence by VA in 
hospitalization medical or surgical treatment, or 
examinations, or the treatment regimen or lack thereof caused 
additional disability or aggravated or worsened the veteran's 
coronary artery disease or residuals of the 1987 CABG 
requires competent medical evidence.  In the absence of 
competent medical evidence identifying or linking any 
additional disability, or aggravation or worsening of the 
veteran's heart disease to carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable, the Board must deny the veteran's claim.  In 
this regard, the competent medical evidence of record is 
clearly against the veteran's claim.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of CABG.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of CABG is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

